Citation Nr: 0512261	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  01-01 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee injury.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for bilateral pes 
planus.  

4.  Entitlement to service connection for cardiovascular 
disease secondary to inhaling petroleum fumes.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant performed a period of active duty for training 
from November 1978 to February 1979, and had active service 
from January 1980 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO inter 
alia denied the appellant's claims of entitlement to service 
connection for a left knee injury, hearing loss, bilateral 
pes planus, and cardiovascular disease secondary to inhaling 
petroleum fumes.  The appellant disagreed and this appeal 
ensued.  

As the Board previously denied the claim of entitlement to 
service connection for a left knee injury in a March 1996 
decision, the issue for appellate review is as stated on the 
title page of this document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


REMAND

In his February 2001 substantive appeal perfecting this 
appeal, the appellant indicated he wanted a Travel Board 
hearing at the RO before a Member of the Board, also known as 
a Veterans Law Judge.  He also requested a personal hearing 
with RO adjudicatory personnel.  By a July 2001 letter, the 
RO informed the appellant of a hearing before RO adjudicatory 
personnel scheduled for August 2001.  The day before this 
hearing, the appellant asked that the hearing be postponed so 
he could obtain additional evidence.  

Despite this postponement of the RO hearing, there remains an 
outstanding request for a Travel Board hearing.  The RO 
apparently interpreted the appellant's postponement of the 
scheduled local hearing as a cancellation of all requested 
hearings.  As a Travel Board hearing is conducted before the 
Veterans Law Judge designated to decide the appeal, it is of 
a different character than a local hearing.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2004).  Accordingly, the case is remanded for the following 
action:  

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

